Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 1 of 12                   PageID #: 66



                           UNITED STATES DISTRICT COURT
                                     FOR THE
                                DISTRICT OF MAINE


 ACA CONNECTS – AMERICA’S
 COMMUNICATIONS ASSOCIATION, et al.,
       Plaintiffs
                                                   CIVIL ACTION NO. 1:20-cv-00055-LEW
               v.
 AARON M. FREY, in his Official Capacity as
 the Attorney General of the State of Maine,
       Defendant.


                      DEFENDANT’S ANSWER TO COMPLAINT

       NOW COMES Defendant Aaron M. Frey, by his attorneys, and answers the Complaint as
follows:

                              PRELIMINARY STATEMENT

   1. Defendant admits that the members of Plaintiff organizations include Internet Service

      Providers (ISPs). Defendant denies the remainder of the allegations contained in Paragraph

      1.

   2. Defendant admits that L.D. 946 was passed to protect consumer privacy, and otherwise

      denies the allegations contained in Paragraph 2.

   3. Defendant admits that L.D. 946 imposes certain restrictions on ISPs, and otherwise denies

      the allegations contained in Paragraph 3.

   4. Defendant admits that protecting consumer privacy is a laudable objective, and otherwise

      denies the allegations contained in Paragraph 4.

   5. Defendant denies the allegations contained in Paragraph 5.

   6. Defendant denies the allegations contained in Paragraph 6.

   7. Defendant denies the allegations contained in Paragraph 7.
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 2 of 12                    PageID #: 67



  8. Paragraph 8 contains no factual allegations such that no response is required. To the extent

     a response is required, Defendant denies that the Court should grant the relief requested.

                                          PARTIES

  9. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 9 and therefore denies them.

  10. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 10 and therefore denies them.

  11. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 11 and therefore denies them.

  12. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 12 and therefore denies them.

  13. Defendant admits that he is the Attorney General of the State of Maine, has his principal

     office in Augusta, Maine, and is charged with enforcing some of Maine’s civil laws,

     including L.D. 946. Defendant otherwise denies the allegations contained in Paragraph 13.

  14. Defendant denies that the Maine Public Utilities Commission has authority to enforce L.D.

     946. Defendant lacks knowledge or information sufficient to form a belief as to the truth

     of the allegation that Chairman Bartlett is responsible for implementing the policies of the

     Commission as principal executive office and therefore denies it. Defendant otherwise

     admits the allegations contained in Paragraph 14.

                              JURISDICTION AND VENUE

  15. Defendant admits that the Court has federal question jurisdiction.

  16. Paragraph 16 contains no factual allegations such that no response is required.

  17. Defendant admits that Plaintiffs’ Complaint falls within the Court’s jurisdiction.



                                               2
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 3 of 12                    PageID #: 68



  18. Defendant admits that venue is proper in the District of Maine.

  19. Defendant admits that the action is properly assigned to the Bangor Division of this Court.

  20. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 20 and therefore denies them.

                               FACTUAL BACKGROUND

  21. Defendant admits that ISPs provide consumers with access to the internet. Defendant lacks

     knowledge or information sufficient to form a belief about the truth of the remaining

     allegations in Paragraph 21 and therefore denies them.

  22. Defendant admits that other companies operate through use of the Internet. Defendant lacks

     knowledge or information sufficient to form a belief about the truth of the remaining

     allegations in Paragraph 22 and therefore denies them.

  23. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 23 and therefore denies them.

  24. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 24 and therefore denies them.

  25. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 25 and therefore denies them.

  26. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 26 and therefore denies them.

  27. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 27 and therefore denies them.

  28. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 28 and therefore denies them.



                                              3
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 4 of 12                    PageID #: 69



  29. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 21 and therefore denies them.

  30. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 30 and therefore denies them.

                       FEDERAL INTERNET PRIVACY RULES

  31. Defendant denies the allegations contained in Paragraph 31.

  32. Defendant lacks knowledge or information sufficient to form a belief about the truth of the

     allegations in Paragraph 32 and therefore denies them.

  33. Defendant admits that the Federal Communications Commission issued privacy

     regulations that governed ISPs in 2016 (“ISP Privacy Order”). Defendant lacks knowledge

     or information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 33 and therefore denies them.

  34. Defendant admits that the ISP Privacy Order included both opt-in and opt-out provisions.

     Defendant otherwise lacks knowledge or information sufficient to form a belief about the

     truth of the allegations in Paragraph 34 and therefore denies them.

  35. Defendant admits the allegations contained in Paragraph 35.

  36. Defendant admits that the statements are quoted accurately, and otherwise lacks knowledge

     or information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 36 and therefore denies them.

  37. Defendant admits that the statements are quoted accurately, and otherwise lacks knowledge

     or information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 37 and therefore denies them.




                                               4
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 5 of 12                    PageID #: 70



  38. Defendant admits that the statements are quoted accurately, and otherwise lacks knowledge

     or information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 38 and therefore denies them.

  39. Defendant admits that the Federal Communication Commission’s Restoring Internet

     Freedom Order (“RIF Order”) is quoted accurately, and otherwise lacks knowledge or

     information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 39 and therefore denies them.

  40. Defendant admits that the RIF Order is quoted accurately, and otherwise lacks knowledge

     or information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 40 and therefore denies them.

  41. Defendant admits that the RIF Order is quoted accurately, and otherwise lacks knowledge

     or information sufficient to form a belief about the truth of the remaining allegations in

     Paragraph 41 and therefore denies them.

  42. Defendant admits that the Federal Communications Commission requires that ISPs submit

     data using Form 477, and otherwise lacks knowledge or information sufficient to form a

     belief about the truth of the allegations in Paragraph 42 and therefore denies them.

                                   Maine Enacts L.D. 946

  43. Defendant admits that Maine enacted L.D. 946 on June 6, 2019, that the statute only

     governs broadband Internet access service providers, and that it takes effect on July 1,

     2020. Defendant otherwise lacks knowledge or information sufficient to form a belief about

     the truth of the remaining allegation in Paragraph 43 and therefore denies it.

  44. Defendant admits that the statement is quoted correctly and denies the remaining allegation

     in Paragraph 44.



                                               5
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 6 of 12                    PageID #: 71



  45. Defendant admits that L.D. 946 applies solely to broadband Internet access service

     providers. Defendant otherwise lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 45 and therefore denies them.

  46. Defendant admits that L.D. 946, subject to certain exceptions, prohibits broadband Internet

     access service providers from using, disclosing, selling, or permitting access to customer

     personal information absent express, affirmative consent. Defendant otherwise denies the

     allegations contained in paragraph 46.

  47. Defendant admits that the statute is quoted correctly, and that it includes a non-exclusive

     list of examples of customer personal information. Defendant otherwise denies the

     allegations in Paragraph 47.

  48. Defendant admits that the statute forbids broadband Internet access service providers from

     charging a penalty, or offering a discount, based on whether opt-in consent is provided.

     Defendant otherwise denies the allegations contained in Paragraph 48.

  49. Defendant admits that the statute is quoted accurately, and that L.D. 946 contains

     exceptions to its prohibitions. Defendant otherwise denies the allegations contained in

     Paragraph 49.

  50. Defendant admits that the statute contains an explicit exception for compliance with certain

     state and federal laws, and otherwise denies the allegations contained in Paragraph 50.

  51. Defendant admits that the statute is quoted accurately, and otherwise denies the allegations

     contained in Paragraph 51.

  52. Defendant denies the allegations contained in Paragraph 52.

  53. Defendant admits that the statute is quoted accurately, and otherwise denies the allegations

     contained in Paragraph 53.



                                               6
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 7 of 12                    PageID #: 72



  54. Defendant lacks knowledge or information sufficient to form a belief about the truth of

     allegations contained in Paragraph 54 and therefore denies them.

  55. Defendant admits that the ISP Privacy Order is quoted accurately, and otherwise lacks

     information or knowledge sufficient to form a belief about the truth of the allegations

     contained in Paragraph 55, and therefore denies them.

                                  CLAIMS FOR RELIEF

                                         Count One

  56. Defendant incorporates its responses to Paragraphs 1-55 by reference.

  57. Paragraph 57 contains no factual allegations such that no response is required.

  58. Defendant lacks knowledge or information sufficient to form a belief about the truth of

     allegations contained in Paragraph 58 and therefore denies them.

  59. Defendant denies the allegations contained in Paragraph 59.

  60. Defendant admits that L.D. 946 restricts the use of customer information by broadband

     Internet access service providers, and otherwise denies the allegations contained in

     Paragraph 60.

  61. Defendant denies the allegations contained in Paragraph 61.

  62. Defendant admits that L.D. 946 applies only to broadband Internet access service

     providers, and otherwise denies the allegations contained in Paragraph 62.

  63. Defendant admits that the statute is quoted accurately, and that the statute imposes

     restrictions subject to certain exceptions. Defendant otherwise denies the allegations

     contained in Paragraph 63.

  64. Defendant denies the allegations contained in Paragraph 64.

  65. Defendant denies the allegations contained in Paragraph 65.



                                               7
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 8 of 12                     PageID #: 73



  66. Defendant denies the allegations contained in Paragraph 66.

  67. Paragraph 67 contains no factual allegations such that no response is required.

  68. Defendant denies the allegations contained in Paragraph 68.

  69. Defendant denies the allegations contained in Paragraph 69.

  70. Defendant denies the allegations contained in Paragraph 70.

  71. Defendant admits that L.D. 946 applies only to broadband Internet access service

     providers, and otherwise denies the allegations contained in Paragraph 71.

  72. Defendant admits that the statute imposes restrictions subject to certain specific

     exceptions, and otherwise denies the allegations contained in Paragraph 72.

  73. Defendant denies the allegations contained in Paragraph 73.

                                          Count Two

  74. Defendant incorporates its responses to Paragraphs 1-73 by reference.

  75. Paragraph 75 contains no factual allegations such that no response is required.

  76. Paragraph 76 contains no factual allegations such that no response is required.

  77. Defendant admits that the statute is quoted accurately, and otherwise denies the

     allegations contained in Paragraph 77.

  78. Defendant admits that L.D. 946 does not explicitly define information “pertaining to a

     customer that is not customer personal information,” and otherwise denies the allegations

     contained in Paragraph 78.

  79. Defendant admits that L.D. 946 applies to broadband Internet access service providers

     operating within Maine when providing broadband Internet access service to customers

     physically located and billed for service received in Maine, and otherwise denies the

     allegations contained in Paragraph 79.



                                               8
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 9 of 12                    PageID #: 74



  80. Defendant denies the allegations contained in Paragraph 80.

                                        Count Three

  81. Defendant incorporates its responses to Paragraphs 1-80 by reference.

  82. Paragraph 82 contains no factual allegations such that no response is required.

  83. Paragraph 83 contains no factual allegations such that no response is required.

  84. Defendant admits that Congress repealed the ISP Privacy Order in April 2017 and admits

     that the statements are quoted accurately. Defendant otherwise denies the allegations

     contained in Paragraph 84.

  85. Defendant admits that L.D. 946 shares some features with the ISP Privacy Order, and

     otherwise lacks knowledge or information sufficient to form a belief about the truth of the

     remaining allegations in Paragraph 85 and therefore denies them.

  86. Defendant denies the allegations contained in Paragraph 86.

  87. Defendant denies the allegations contained in Paragraph 87.

                                         Count Four

  88. Defendant incorporates its responses to Paragraphs 1-87 by reference.

  89. Paragraph 89 contains no factual allegations such that no response is required.

  90. Defendant admits that the RIF Order is quoted accurately, and otherwise lacks

     knowledge or information sufficient to form a belief about the truth of the remaining

     allegations in Paragraph 90 and therefore denies them.

  91. Defendant denies the allegations contained in Paragraph 91.

  92. Defendant denies the allegations contained in Paragraph 92.

                                         Count Five

  93. Defendant incorporates its responses to Paragraphs 1-92 by reference.



                                              9
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 10 of 12                     PageID #: 75



   94. Defendant denies the allegations contained in Paragraph 94.

   95. Defendant admits that L.D. 946 restricts the use of billing addresses. Defendant otherwise

       denies the allegations contained in Paragraph 95.

   96. Defendant admits that the statute is quoted accurately, and that L.D. 946 contains the

       exceptions set forth in the statute. Defendant otherwise denies the allegations contained in

       Paragraph 96.

   97. Defendant denies the allegations contained in Paragraph 97.

                                  AFFIRMATIVE DEFENSES

AND FURTHER ANSWERING, Defendant states the following defenses:

1. Plaintiffs lack standing to assert their claims.

2. The Complaint fails to state a claim upon which relief can be granted.

3. Plaintiffs’ claims are barred by laches.

4. This matter is not ripe or is otherwise not justiciable.




                                                 10
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 11 of 12        PageID #: 76



DATED: April 3, 2020                      Respectfully submitted,

                                          AARON M. FREY
                                          Attorney General

                                          /s/ Jason Anton
                                          Jason Anton
                                          Assistant Attorney General
                                          jason.anton@maine.gov

                                          Christopher C. Taub
                                          Deputy Attorney General

                                          Paul Suitter*
                                          Assistant Attorney General

                                          Six State House Station
                                          Augusta, Maine 04333-0006
                                          Tel. (207) 626-8800
                                          Fax (207) 287-3145

                                          *District of Maine admission pending




                                     11
Case 1:20-cv-00055-LEW Document 23 Filed 04/03/20 Page 12 of 12                       PageID #: 77



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this, the 3rd day of April 2020, I electronically filed the above

document with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

SCOTT H. ANGSTREICH
sangstreich@kellogghansen.com, scott-angstreich-1818@ecf.pacerpro.com

SARAH E. ERICKSON-MUSCHKO
sericksonmuschko@gibsondunn.com

DENIS NICHOLAS HARPER
nharper@gibsondunn.com

JEFFREY A. LAMKEN
jlamken@mololamken.com

ALEX ATTICUS PARKINSON
aparkinson@kellogghansen.com

JOSHUA A. RANDLETT
jrandlett@rudmanwinchell.com

JACOB T. SPENCER
jspencer@gibsondunn.com

HELGI C. WALKER
hwalker@gibsondunn.com

COLLIN R. WHITE
cwhite@kellogghansen.com

I further certify that I caused a copy of the above to be sent via first class mail, postage prepaid,
to:

SARAH AKHTAR
Gibson, Dunn & Crutcher LLP
1050 Connecticut Ave NW
Washington, DC 20036-5306

                                                      /s/ Jason Anton
                                                      JASON ANTON
                                                      Assistant Attorney General

                                                 12
